Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/21/2022 has been entered.
 
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. SG10201901049S filed on 02/17/2019
Status of Claims
1.	Claims 3, 5, 6, 13, 15, and 16 are cancelled 
2.	 Claims 1, 4, 7, 11, 14, 17, are amended.
3.	 Claims 1-2, 4, 7-12, 14, and 17-20 are pending

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to non-statutory subject matter. Based upon consideration of all of the relevant factors with respect to the claims as a whole, claims  1-2, 4, 7-12, 14, and 17-20  are held to claim an unpatentable abstract idea, and are therefore rejected as ineligible subject matter under 35 U.S.C. § 101.
6.	Therefore, claims 1-2, 4, 7-12, 14, and 17-20 were analyzed for U.S.C. 101 as follows:
7.	Claims 1-2, 4, 7-10 are directed to a method and claims 11-12, 14, 17-20 are directed to a system. (Step 1: Yes)
8.	In claim 1, corresponding representative claims 11, the limitations that define an abstract idea (in bold) are below:
A method comprising: 
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized;
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; 
extracting, by the server, one or more transaction parameters from the authorization response
storing, by the server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, such that the one or more transaction parameters and the service details are accessible by way of the reference identifier; 
inserting the reference identifier into a data element of the authorization response to generate an enriched authorization response; transmitting the enriched authorization response to an acquirer server associated with a terminal device;
receiving, by the server from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; 
retrieving, by the server from the database, the service details of the first value- added service based on the reference identifier included in the service request; and 
communicating, by the server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
9.	In claim 1, corresponding representative claims 11, are steps that describe receiving, retrieving, communicating, and storing financial transaction data to generate a transaction identifier to determine and offer the value-added services for processing and authorizing a payment. The above steps are offering value-added services on a transaction without requiring access to corresponding transaction card numbers that are in the enumerating grouping of abstract ideas related to Certain Methods of Organizing Human Activity specifically commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations). 
10.	Independent claim 1, corresponding representative claims 11, recite the additional components of “terminal device”, “server” “payment network server”, “database”, “server from an issuer server”, and additional elements of “reference identifier”. The additional components are 
11.	The interpretation of the computing components are consistent with applicant's specification which describes the components in broad terms:
In another embodiment, the second memory 506 may be realized in form of a database or a cloud storage working in conjunction with the payment network server l 10, without departing from the scope of the invention. The second memory 506 further stores the database (designated as "database 520") in which the second processor 502 stores the service details and the transaction parameters of the transaction,(specification: Paragraph [0070])
The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like. The terminal device 106 may be capable of reading the card details of the transaction card 104 when the transaction card 104 is used at the terminal device 106. For example, if the transaction card 104 is a magnetic strip card, the terminal device 106 decodes the data in the magnetic strip when the transaction card 104 is used at the terminal device 106. In another example, when the transaction card 104 is a near-field communication (NFC) enabled card, the terminal device 106 reads information stored on the NFC tags or chips. In one embodiment, the terminal 
Examples of the acquirer server 108, the payment network server 110, and the issuer server 112 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, any non-transient and tangible machines that can execute a machine- readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof. (Specification: Paragraph [0047])
12.	These additional elements and additional computing components amount to no more than generic computing components that do not contribute anything significant or meaningful to the claim other than, in combination, suggesting a technological environment in which to implement or apply the abstract idea. The combination of these additional elements is no more than linking the judicial exception to a particular technological environment or field of use and does not provide an inventive concept.
13.	Finally, taken together, the additional elements and no additional components of claim 1, corresponding representative claims 11, has been considered and are not ordered combinations as defined by the courts. These additional elements do not recite any improvements and do not integrate the abstract idea into a practical application. The claims 1, corresponding claims 11, are directed to an abstract idea without significantly more.
14.	Dependent claims 2, 4, 12, and 14 further recite limitations of receiving, by the server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and communicating, by the server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction, and determining, by the server, an eligibility of the transaction for the one or more 
15.	There are additional components of the “server from the terminal device” and “server” and no additional elements. Simply suggesting a technological environment (i.e. steps directed to the general means of processing and authorizing a financial transaction) upon which the abstract idea may be implemented does not alter or transform the abstract idea. The claims do not recite any improvements to the generic computing component. Accordingly, this additional components and elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Therefore, like the independent claim, dependent claims 2, 4, 12, and 14 further are directed to an ineligible judicial exception without any significant more.
claims 7-10 and 17-20 further recite limitations of wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number, and wherein the reference identifier is different from the transaction card number, wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface, wherein the service details of each service include a service type, a service eligibility indicator, and a set of service parameters, and wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. The recited limitations fall within the certain methods organizing human activities of an abstract idea as it relates to commercial interactions of sales activities or behaviors (i.e. steps directed to receiving and transmitting financial data for processing a payment across multiple value added services and payment accounts). The steps are recited at a high-level of generality such that it amounts no more than mere instructions to a particular technological environment. Accordingly, the claims do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
17.	There claims recite the additional computer components of “terminal device” and additional elements of “reference identifier”, “service application”, and “user device”. The additional components are recited at a high level of generality and does not amount to anything more than instructions to perform the abstract idea using a particular technological environment or field of use.  The recited additional components and additional elements are generally linking the use of the judicial exception to generic computer components. The claims do not recite any improvements to the generic computing component. The claim does not recite additional elements that integrate the exception into a practical application because it does not impose meaningful limits on practicing the abstract idea.  Therefore, similar to the independent claims, claims 7-10 and 17-20 are directed to an ineligible judicial exception without any significant more.
18.	In summary, the independent and dependent claims, both individually and in combination with the ordered claims, do not provide meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea itself. The claims do not recite an improvement to another technology or technical field, an improvement to the functioning of the computer itself, or provide meaningful limitations beyond generally linking an abstract idea to a particular technological environment. Therefore, the claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. § 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
	
19.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
20.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


21.	Claims 1-2, 4, 7-12, 14, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable by Laracey et. al (US Patent Application Publication No: 2016/0217448; hereafter known as Laracey) in further view of Bethke et. al (US Patent Application Publication No. 2017/0300883; hereafter known as Bethke)

22.	In claim 1: Laracey discloses,
 A method comprising: (i.e., systems and methods configured using features of the present invention are capable of determining or suggesting a most desirable payment account to use in a given transaction (e.g., based on one or more predefined user-specified rules, account characteristics, merchant information or the like). In this manner, users are provided with greater payment options and better information about which payment account to use in any given transaction) (Laracey: Paragraph [0016], [0017])
extracting, by the server, one or more transaction parameters from the authorization response (i.e., merchant transmits a merchant payment authorization request message to a transaction management system 130 (via path 116). The merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due) (Laracey: Paragraph [0029] [0060], [0101])
storing, by the server, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, in a database, (i.e., some or all of the transaction details may be encoded in a dynamic checkout token which, when captured and processed, provides the transaction details where the transaction management system 230 has an opportunity to provide any relevant offers, coupons 
inserting the reference identifier into a data element of the authorization response to generate an enriched authorization response; (i.e., merchant payment authorization request message may include one or more pieces of data or information about the transaction. For example, the message may include one or more of a merchant identifier, the amount due, and a unique checkout token (“checkout token”) and may receive a message including a number of data elements, including data associated with the current transaction (such as the transaction total, the merchant name and information, and other transaction details) (Laracey: Paragraph [0029], [0030], [0095],[0137])
transmitting the enriched authorization response to an acquirer server associated with a terminal device; (i.e., in response to this merchant payment authorization request, the transaction management system 230 generates a checkout token, and the merchant displays the checkout token to the customer (e.g., on a display device of the point of sale terminal) (Laracey: Paragraph [0086])
receiving, by the server from the terminal device, a service request for offering a first value-added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier; (i.e., transmitting the merchant payment 
retrieving, by the server from the database, the service details of the first value- added service based on the reference identifier included in the service request; and (i.e., checkout token itself may be an identifier that can be used to “lookup” or reference the transaction details stored in a database table. the transaction management system uses the checkout token and additional information received from the mobile device to retrieve the transaction details received from the merchant (transmitted from the merchant, and to retrieve a list of the customer's payment accounts that are suitable for the transaction may include information about the status of each of the available accounts (e.g., such as the balance, the current interest rate, any current rewards or loyalty points, etc.)) (Laracey: Paragraph [0081], [0098], [0100])
communicating, by the server to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction.
checkout token, the token may further be used to communicate transaction details from the merchant  to the mobile device where receiving transaction details and a payment account list or list of preferred or eligible accounts from the transaction management system including the list of accounts later received from the transaction management system (after it processes the customer transaction lookup request) may include additional metadata or information associated with each payment account (e.g., such as the current available account balance, any special offers available) (Laracey: Paragraph [0055], [0056],[0057],[0058])
	Larcey does not disclose,
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized;

	However Bethke discloses, 
receiving, by a server from an issuer server (i.e., transaction networks may include the American Express®, VisaNet® and the Veriphone® networks), an authorization response indicating that a transaction is authorized (i.e., in response to an affirmative authentication result, an authorization request that includes an authorization amount to a transaction authorization system 155 (step 245) to process as a typical credit account based purchase and he bank may represent other types of account issuing institutions ) (Bethke: Paragraph [0020], [0034], [0060])
generating, by a server, a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized; (i.e., “tokenize” or “tokenization” may refer to generation of an alias or alternative identifier for sensitive data and an account token may comprise an alternative account identification code generated to obfuscate an actual transaction account code for inclusion in payment transactions where  account token and a primary transaction account. Moreover, the associating may occur at any point, in response to any suitable action, event, or period of time. The associating may occur at pre-determined intervals, periodic, randomly, once, more than once, or in response to a suitable request or action) (Bethke: Paragraph [0023], [0059])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method include a generated reference identifier when a transaction is authorized. The invention allows additional security processes to be implemented for online (i.e., card not present) transactions, while also providing an additional incentive to the purchasing customer to follow-through with the purchase process. (Bethke: Paragraph [0003]). In that regard, tokenization of sensitive data 
23.	In claim 2: The combination Laracey and Bethke disclose the method of supra, including further comprising: 
receiving, by the server from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device; and (i.e., once the payment authorization message from the customer's mobile device is received, the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks to cause the authorization, clearing and settlement of funds for the transaction includes information from the merchant payment authorization request such as the amount of the transaction, or at least a pointer or reference to the relevant merchant payment authorization request ) (Laracey: Paragraph [0039], [0040])
communicating, by the server, the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (i.e., the transaction management system 130 creates an authorization approval request message for transmission through one or more payment processing networks then transmitted from the transaction management system 130 to an account issuer or agent for authorization) (Laracey: Paragraph [0040], [0041], [0042]) 
24.	In claim 4: The combination Laracey and Bethke disclose the method of supra, including further comprising determining, by the server, an eligibility of the transaction for the one or more value-added services based on the authorization response (i.e., the transaction management system retrieves the customer's available payment accounts that are appropriate for the merchant and customer based on any available rules and in response to the customer transaction lookup request), wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services (i.e., the transaction management system has an opportunity to 
25.	In claim 7:  The combination Laracey and Bethke disclose the method of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (i.e., dynamic checkout token can further be generated to reveal the total transaction amount and other transaction details associated with the transaction for which the dynamic checkout token was generated. In some currently preferred embodiments, however, the dynamic checkout token does not include the total transaction amount or other transaction details including a transaction amount, and other transaction data (such as a terminal identifier, date, time, enhanced transaction data, etc.) (Laracey: Paragraph [0079], [0082]), and wherein the reference identifier is different from the transaction card number. (i.e., the checkout token is an identifier (consisting of a combination of letters, numbers, and/or symbols) used to link a merchant payment authorization request to a payment authorization request) (Laracey: Paragraph [0037])
26.	In claim 8: The combination Laracey and Bethke disclose the method of supra, including wherein, based on the service response, the service details of the first value-added service are presented on the terminal device through a user interface. (i.e., e mobile application, presents the transaction details and enhanced payment account choice(s) to the customer on a display screen of the mobile device and the display of options may include information about the status of each of the available accounts (e.g., such as the balance, the current interest rate, any current rewards or loyalty points, etc.) (Laracey: Paragraph [0100], [0116])
27.	In claim 9: The combination Laracey and Bethke disclose the method of supra, including wherein the service details of each service include a service type, a service eligibility indicator, and a set of service parameters.(i.e., performing an authentication process with a payment application on a mobile device (or via a Web browser interacting with transaction management system 230), capturing a checkout token from a device associated with the merchant (such as 
28.	In claim 10: The combination Laracey and Bethke disclose the method of supra, including wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. (i.e., the payment authorization response is then sent to the merchant as well as to the customer at to complete the transaction. A checkout token may be generated by the merchant systems and displayed on a point of sale display. The transaction management server authorizes the transaction and sends a confirmation message to the customer [Jane] and to the Starbucks point of sale system) (Laracey: Paragraph [0110], [0113], [0114])
29.	In claim 11: Laracey discloses,
A system comprising: (Laracey: Paragraph [0016], [0017])
a payment network server (i.e. transaction management system) that is configured to: Laracey: Paragraph [0038])
extract one or more transaction parameters from the authorization response, (Laracey: Paragraph [0029] [0060], [0101])
store, in a database, the reference identifier, the one or more transaction parameters, and service details of one or more value-added services that are applicable on the transaction, (Laracey: Paragraph [0038],[0055], [0060], [0075], [0088]) such that the one or more transaction parameters and the service details are accessible by way of the reference identifier (Laracey: Paragraph [0037], [0051]. [0109], [0110])

transmit the enriched authorization response to an acquirer server associated with a terminal device (Laracey: Paragraph [0086])
receive, from the terminal device, a service request for offering a first value- added service of the one or more value-added services on the transaction, wherein the service request includes the reference identifier, (Laracey: Paragraph [0086],[0088])
retrieve, from the database, the service details of the first value-added service based on the reference identifier included in the service request, and (Laracey: Paragraph [0081], [0098], [0100])
communicate, to the terminal device, a service response including the retrieved service details for offering the first value-added service on the transaction. (Laracey: Paragraph [0055], [0056], [0056],[0057],[0058])
Larcey does not disclose,
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized; 
generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized, 
However Bethke discloses,
receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized; (Bethke: Paragraph [0020], [0034],[0060])
generate a reference identifier for the transaction only in response to the authorization response indicating that the transaction is authorized, (Bethke: Paragraph [0023], [0059])
	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to combine Laracey and Bethke so that the method 
30.	In claim 12: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to: 
receive, from the terminal device, an authorization request for authorizing the transaction when the transaction is initiated at the terminal device, and (Laracey: Paragraph [0039], [0040])
communicate the authorization request to an issuer that corresponds to the transaction for authorizing the transaction. (Laracey: Paragraph [0040], [0041], [0042])
31.	In claim 14: The combination Laracey and Bethke disclose the system of supra, including wherein the payment network server is further configured to determine an eligibility of the transaction for the one or more value-added services based on the authorization response, wherein the service details of the one or more value-added services are stored in the database when the transaction is determined to be eligible for the one or more value-added services. (Laracey: Paragraph [0057], [0058}, [0087], [0088])
32.	In claim 17: The combination Laracey and Bethke disclose the system of supra, including wherein the one or more transaction parameters include a transaction amount, a transaction date, a transaction time, and a transaction card number (Laracey: Paragraph [0079], [0082]), and wherein the reference identifier is different from the transaction card number. (Laracey: Paragraph [0037])
33.	In claim 18: The combination Laracey and Bethke disclose the system of supra, including wherein, based on the service response, the service details of the first value-added 
34.	In claim 19: The combination Laracey and Bethke disclose the system of supra, including and wherein the service details include a service type, a service eligibility indicator, and a set of service parameters. (Laracey: Paragraph [0056],[0058])
35.	In claim 20: The combination Laracey and Bethke disclose the system of supra, including wherein the service request is triggered, based on the authorization response, by a service application that is executed on the terminal device. (Laracey: Paragraph [0110], [0113], [0114])

Response to Arguments
36.	Applicants arguments with respect to the rejection of claims  1-2, 4, 7-12, 14, and 17-20 under U.S.C. 101 rejection, the Applicants remarks and amendments have been fully considered, but are not persuasive.
	The Applicant arguments argues that the amended claims are not directed to an abstracted idea. The Applicant arguments further argues that the claims integrate any alleged judicial exception into a practical application of the alleged exception under Step 2A Prong Two and are not "directed to" the exception.
The Examiner respectively disagrees. The amended claims 1 and corresponding representative claim 11, are directed to the abstract idea of communicating information, in this case, value-added services for a transaction by using a generated reference identifier. The Federal Courts have ruled that offering value-added services on a transaction are not patent eligible. The Applicants specification supports the above conclusion where it cite “present invention relate to a method and a system for offering value-added services on transactions” (Specification: Paragraph [0002]),  “Based on the reference identifier, the payment network server 110 looks up the database to extract the service details of the first value-added service” 
	 In regards to the Federal Courts cited (Arguments & Remarks, pgs., 9-16). The Federal Court cases cited were a technical solution to a technical problem. The amended claims 1, corresponding representative claims 11, as drafted, are not a technical solution to a technical problem but is a business solution to a business problem (i.e., steps that offer value-added services on a transaction without requiring access to corresponding transaction card numbers utilizing a generated reference identifier). As recited above, the specification makes clear as stated above that the invention provides a method communicating information of value-added services for a transaction by using a generated reference identifier. Therefore, the amended claims, as drafted, are a business solution to a business problem. The judicial exception is not integrated into a practical application. The amended claims 1, and corresponding claims 11, recite additional components of terminal device, server, payment network server, database, server from an issuer server, and server from the terminal device, and the additional element of the “reference identifier”. The computer hardware is recited at a high-level of generality (i.e. a generic server to retrieve, receive and send service information) to link the exception using a generic computer components. The Specification supports the above conclusion where it recites: “The terminal device 106 is associated with a financial institution, such as an acquirer. Examples of the terminal device 106 include a POS device, a POP device, a POI device, or the like.” (Specification: Paragraph [0037]) and “Examples of the acquirer server 108, the payment network server 110, and the issuer server 112 include, but are not limited to, computers, laptops, mini-computers, mainframe computers, any non-transient and tangible machines that can execute a machine- readable code, cloud-based servers, distributed server networks, a network of computer systems, or a combination thereof” (Specification: Paragraph [0047]). See MPEP 2106.05(f) and MPEP 2106.05(h) where using a computer or generally linking use of a 
37.	Applicants arguments with respect to the rejection of claims 1-2, 4, 7-12, 14, and 17-20 under U.S.C. 103 rejection, the Applicants remarks and amendments have been fully considered and are not persuasive. 
	The Applicant arguments argues that Applicant submits that one or more claim features are absent from the combination of references. The Applicant arguments further argues that Bethke does not disclose receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized;
	The Examiner respectfully disagrees. The Applicants argument Is improper. See above U.S.C. 103 rejections, The U.S.C 103 rejections is updated with the amended claims and new limitations. All limitations in the amended claims have been disclose in Laracey in view of Bethke. 
Applicant’s arguments with respect to Bethke does not disclose receiving, by a server from an issuer server, an authorization response indicating that a transaction is authorized. Betheke discloses transaction networks may include the American Express®, VisaNet® and the Veriphone® networks in response to an affirmative authentication result, an authorization request that includes an authorization amount to a transaction authorization system 155 (step 245) to process as a typical credit account-based purchase and he bank may represent other types of account issuing institutions (Bethke: Paragraph [0020], [0034], [0060]). American 

Conclusion
38.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERNADINE LOTHERY whose telephone number is (571)272-7985. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shahid Merchant can be reached on 5712701360. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.L./Examiner, Art Unit 3693   

/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693